Appeal from an award of the State Industrial Board, noticed March 4, 1938. The claimant was partially disabled between June 1, 1937, and September 21, 1937. She was awarded eight dollars per week as reduced earnings. At the time of disablement claimant was earning $27.69 a week, as found by the Board. Between the dates of partial disablement, for which the award was made, namely, sixteen weeks, claimant earned $284.96, or at the rate of $17.81 per week. This, added to the weekly amount of the award, aggregated $25.81, an amount less than the claimant was earning at the time of the accident. The award was not made in contravention of subdivisions 5 and 6 of section 15 of the Workmen’s Compensation Law. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.